Citation Nr: 0603459	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 1998, 
for a grant of service connection for sarcoidosis, arthritis 
of the second finger of the left hand, hypertension, 
degenerative changes of the right acromioclavicular joint, 
hemorrhoids, second degree burns on the second and third 
fingers and residuals of a broken fifth finger of the right 
hand.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1995.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).

In October 2003, the Board issued a decision denying the 
appeal for an earlier effective date for service connection.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2004, the 
Court granted a Joint Motion and vacated the Board's decision 
and remanded the case to the Board for further action.  

In June 2004, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC).  The requested actions have 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant. 

2.  The veteran's initial claim for service connection was 
received on June 1, 1998; there is no credible evidence that 
any document was received prior to this date which can be 
construed as a claim for service connection for sarcoidosis, 
arthritis of the second finger of the left hand, 
hypertension, degenerative changes of the right 
acromioclavicular joint, hemorrhoids, second degree burns on 
the second and third fingers or residuals of a broken fifth 
finger of the right hand.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1998, 
for a grant of service connection for sarcoidosis, arthritis 
of the second finger of the left hand, hypertension, 
degenerative changes of the right acromioclavicular joint, 
hemorrhoids, second degree burns on the second and third 
fingers or residuals of a broken fifth finger of the right 
hand are not met. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), law 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  See 38 U.S.C.A. § 5103A.  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in December 2004, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter noted that the RO was 
working on the claim for service-connected compensation 
benefits effective earlier than June 1, 1998 for sarcoidosis, 
arthritis of the 2nd finger on the left hand, hypertension, 
degenerative changes of the right acromioclavicular joint, 
hemorrhoids, 2nd degree burns of the fingers of the left 
hand, and residuals of a broken 5th finger of the left hand.  
The letter noted that the VA would make reasonable efforts to 
obtain evidence necessary to support the claim, but that the 
veteran would have to give enough information about these 
records to allow the RO to request them from the agency or 
person who had them.  The veteran was further advised that it 
was still his responsibility to support the claim with 
appropriate evidence.  The letter explained that he should 
present evidence that shows that his VA form 21-526 was 
received before June 1, 1998.  The letter noted that review 
of his file showed that the earliest application received by 
the RO was date stamped as having been received on June 1, 
1998.  The letter specifically advised him to send in any 
needed evidence.  The Board has noted that the RO erroneously 
included an insert with that letter which contained 
information regarding supporting a claim for service 
connection, however, that was not prejudicial to the veteran 
as the letter had already instructed him as to what he had to 
show the establish entitlement to an earlier effective date.  
The Board concludes that VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

In Mayfield the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim.  A VCAA notice was not provided to 
the appellant before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of the claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice and was given 
an ample opportunity to respond.  The appellant has not 
claimed any prejudice as a result of the timing of the VCAA 
notice.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His VA treatment records have 
been obtained.  The veteran has submitted copies of forms 
which he believes were submitted previously to the VA.  The 
Board is unaware of any additional relevant evidence that is 
available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The claims file contains all the evidence and 
procedural documentation necessary to assess the claim for an 
earlier effective date for a grant of service connection.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II. Legal Criteria/Analysis

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The record reflects receipt of an application for VA benefits 
(VA Form 21-526) and an attached statement on June 1, 1998, 
that included claims for service connection for sarcoidosis, 
arthritis of the second finger of the left hand, 
hypertension, degenerative changes of the right 
acromioclavicular joint, hemorrhoids, second degree burns on 
the second and third fingers and residuals of a broken fifth 
finger of the right hand.  

Significantly, on the claim form which was signed and  
received on June 1, 1998, the veteran specifically indicated 
that he had not previously filed any claim for any benefit 
with the VA.  

Service connection was granted for these disabilities, 
effective from June 1, 1998, by an October 1998 rating 
decision.

The veteran contends that the effective date for the grant of 
service connection for the disabilities listed above should 
have been October 23, 1995, and has submitted a VA Form 21-
526 signed by the veteran on this date as support for his 
contention.  The only disability specifically noted on the 
form was "nosebleeds," although the form made a reference 
to an "attached list" which is no longer attached.  The 
claims form was signed by the veteran, but was not witnessed.  
There is no date stamp on this form documenting the date of 
its receipt.  However, the veteran has contended that, 
essentially, this VA Form 21-526 was actually mailed on 
October 23, 1995, by an agent of Florida Department of 
Veterans Affairs (FDVA) or unspecified "staff" at the West 
Palm Beach VA Medical Center.  However, there is no evidence 
of record to support this assertion.  

The veteran has presented two Authorization and Consent to 
Release Information Forms (Form 21-4142) which are hand dated 
in October 1995.  One form refers to treatment for 
nosebleeds, and the other to treatment for sarcoidosis.  The 
forms are signed by the veteran and witnessed by a person who 
the veteran indicates was an employee of the VA Medical 
Center or the FDVA.  The Board notes initially, that these 
are not claim forms.  Moreover, they are not date stamped as 
having been received by the RO in 1995.  They were not 
received until December 24, 1998.  Therefore, they do not 
provide any significant support for the veteran's contention 
that he submitted a claim form to the RO prior to June 1998.  

As indicated above, the effective date for a grant of service 
connection is the later of the date of receipt of claim or 
the date that entitlement arose.  Thus, as there is no 
document which can be construed as a claim for service 
connection for sarcoidosis, arthritis of the second finger of 
the left hand, hypertension, degenerative changes of the 
right acromioclavicular joint, hemorrhoids, second degree 
burns on the second and third fingers or residuals of a 
broken fifth finger of the right hand received prior to the 
June 1, 1998, receipt of the claim in the instant case, an 
earlier effective date for the grants of service connection 
cannot be assigned.  In short, while the contentions of the 
veteran have been carefully considered, there is simply 
nothing in the record to support his assertion that his claim 
for service connection was actually received on October 23, 
1995.  On the contrary, his current contention that he filed 
a claim in October 1995 is specifically contradicted by the 
admission which he made on his June 1, 1998 denying that he 
had ever previously filed a claim.  The legal criteria 
pertaining to the assignment of an effective date for service 
connection are controlling in this case.  Accordingly, an 
earlier effective date for the grant of service connection 
for the disabilities discussed in this decision cannot be 
assigned. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an earlier effective date than June 1, 1998, 
for a grant of service connection for sarcoidosis, arthritis 
of the second finger of the left hand, hypertension, 
degenerative changes of the right acromioclavicular joint, 
hemorrhoids, second degree burns on the second and third 
fingers or residuals of a broken fifth finger of the right 
hand is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


